In Prohibition. This cause originated in this court on the filing of a complaint for a writ of prohibition regarding an expedited election matter. Upon consideration thereof,
IT IS ORDERED by the court, sua sponte, that following any June 1, 1999 special election on Ordinance No. 62-99, the ballots for the June 1 special election be impounded.
IT IS FURTHER ORDERED by the court that the ballots be counted but that the result not be publicly declared.
IT IS FURTHER ORDERED by the court that the result be sealed and filed with the court in this case.
F.E. Sweeney, J., dissents and would order the parties to file evidence and briefs by May 25, 1999.